Citation Nr: 1442183	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-43 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for fracture, deformity, right foot due to multiple fractures of tarsal bone.

2.  Entitlement to an increased evaluation for ankylosis, right ankle.

3.  Entitlement to an increased evaluation for strain, left foot.

4.  Entitlement to service connection for a right hip disability, status post right hip replacement, and to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for a low back disability to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to February 1959. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the August 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right hip disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In January 2010, prior to the promulgation of a decision in the appeals, the Board received written notification from the Veteran that a withdrawal of the appeals for entitlement to increased evaluations for fracture, deformity, right foot due to multiple fractures of tarsal bone; ankylosis, right ankle; and strain, left foot is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeals for entitlement to increased evaluations for fracture, deformity, right foot due to multiple fractures of tarsal bone; ankylosis, right ankle; and strain, left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn in writing in January 2010 the appeals for entitlement to increased evaluations for fracture, deformity, right foot due to multiple fractures of tarsal bone; ankylosis, right ankle; and strain, left foot.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to an increased evaluation for fracture, deformity, right foot due to multiple fractures of tarsal bone, is dismissed.

The appeal of the issue of entitlement to an increased evaluation for ankylosis, right ankle, is dismissed.

The appeal of the issue of entitlement to an increased evaluation for strain, left foot, is dismissed.


REMAND

The Veteran contends that he has a right hip disability and low back disability that are related to service, to include as secondary to his service-connected disabilities.  The Veteran was afforded a VA examination in September 2009 that was inadequate as the examiner did not perform a physical examination and did not address whether the Veteran's service-connected disabilities aggravated a right hip disability and a low back disability.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of a right hip disability and a low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide or authorize the release of any outstanding medical records relevant to the right hip disability and the low back disability, including from the following:

a. Dr. M. Siegel, from October 2003 to present.

b. Dr. C. Lim.

c. Dr. G. Munson, from April 2013 to present.     

Associate any records obtained with the Veteran's claims folder or on VBMS.

2. Obtain outstanding VA treatment records, including records from September 2010 to present.   

Associate any records obtained with the claims folder or VBMS.

3. Afterwards, schedule the Veteran for VA medical examinations to determine the nature and etiology of (a) a right hip disability, status post right hip replacement, to include arthritis, and to include as secondary to a service-connected disability; and (b) a low back disability, to include spondylolisthesis, scoliosis, osteoarthritis, degenerative lumbar disc disease, and spinal stenosis, and to include as secondary to a service-connected disability.

Make the claims file available to the examiner for review of the case.  The examiner should review the records associated with the paper claims file and the electronic records on VBMS and Virtual VA.  The examiner is asked to note that this case review took place.  

The examiner is then asked to provide opinions as to the following:

(a) Regarding a right hip and low back disability, provide an opinion on whether it is at least as likely as not (probability of 50 percent) that such disabilities are etiologically related to service.  

(b) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a right hip and low back disability is caused by a service-connected disability (e.g., fracture, deformity, right foot due to multiple fractures of tarsal bone; ankylosis, right ankle; strain, left foot), to include as a result of an altered gait and/or leg length discrepancy therefrom.  

(c) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a right hip and low back disability is aggravated (i.e., worsened) beyond the natural progress by a service-connected disability (e.g., fracture, deformity, right foot due to multiple fractures of tarsal bone; ankylosis, right ankle; strain, left foot), to include as a result of an altered gait and/or leg length discrepancy therefrom.   

If aggravation is found, the examiner should address the following medical issues:  (1) the baseline manifestations of such right hip or low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

      The examiner's attention is invited to the following:

a. The Veteran's reports of stress and tension on his right hip and lower back due to right lower extremity disability and the right leg being shorter than the left leg.  See June 2009 Veteran statement; October 2009 notice of disagreement.   
 
b. The Veteran's reports of instability and altered gait, and medical evidence of antalgic gait.  See October 2009 notice of disagreement; see e.g., March 2010 private orthopaedic treatment records.

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


